157 S.W.3d 236 (2004)
ALUMAX FOILS, INC., Appellant,
v.
Gregory F.X. DALY, Respondent.
No. ED 84365.
Missouri Court of Appeals, Eastern District, Division Four.
December 14, 2004.
Application for Transfer Denied February 9, 2005.
Application for Transfer Denied April 5, 2005.
Thomas L. Caradonna, Douglas M. Nieder, Lewis, Rice & Fingersh, L.C., St. Louis, MO, for appellant.
Patricia A. Hageman, City Counselor, Edward J. Hanlon, St. Louis, MO, for respondent.
Application for Transfer to Supreme Court Denied February 9, 2005.
Alumax Foils, Inc. appeals from the trial court's judgment affirming the Missouri State Tax Commission's dismissal of Alumax's appeal of Defendant Gregory F.X. Daly's, License Collector for the City of St. Louis, assessment of Alumax's tangible personal property for the 2002 tax year. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).